Citation Nr: 1621183	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-43 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a broken nose.

2.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected sinusitis and rhinitis.

3.  Entitlement to service connection for a stomach disorder, to include GERD, as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2015, this matter was last before the Board, at which time it was remanded for further development.  

Following the Board's remand of the claims of entitlement to service connection for rhinitis and sinusitis, the AOJ granted service connection for these disabilities in a December 2015 rating decision.   Thus, these issues are not before the Board.

The issue of entitlement to service connection for a headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2015 statement, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for residuals of a broken nose.

2.  The Veteran did not incur a stomach disorder, to include GERD, in service, a stomach disorder is not otherwise related to service, and a stomach disorder is not caused or aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service connection for residuals of a broken nose, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a stomach disorder, to GERD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the December 2015 communicating from the Veteran's representative, the appellant withdrew his appeal with respect to the claim of entitlement to service connection for residuals of a broken nose; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to thereto and the appeal thereof is therefore dismissed.

Service Connection, Stomach Condition

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pellegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2009.

VA has obtained the Veteran's service treatment and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained medical opinions as to the etiology of his claimed stomach disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms, history, medical records and contentions.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has developed a stomach condition attributable to the service-connected disabilities, and the service-connected low back disability.  He particularly asserts that medications, including NSAIDs, taken for these conditions has resulted in a disability of the stomach.  He has related that he treated the service-connected rhinitis and sinusitis with over-the-counter (OTC) medications since service, as he did not have health insurance to pay for treatment otherwise.  

A review of the service treatment records discloses no complaints or diagnoses with respect to the stomach or gastrointestinal system.  At discharge, examination of the abdomen and viscera were normal.  

Post-service, private clinical records reflect complaints of chronic stomach discomfort in October 1994.  At this time reflux esophagitis and possible ulcer were suspected.  The Veteran was then noted as having been on Tagamet for years.  A follow-up note to this record dated in November 1994 remarks that UGI and esophagram were normal, and that the Veteran showed complete resolution of symptoms with Axid.  

In furtherance of substantiating his claim, the Veteran submitted a March 2010 private opinion from Dr. K.  The opinion reflects Dr. K.'s opinion that the aspirin that the Veteran took for his service-connected low back disability, sinusitis and rhinitis disabilities can cause gastritis or acid peptic disease.  Dr. K. noted that the Veteran had reported that he had been treated with proton pump inhibitors since service.  

Of record is a November 2013 opinion from Dr. B.  In that opinion the doctor notes that the Veteran had to take anti-inflammatories and other medications, which "caused him to have significant gastrointestinal problems, i.e. reflux and other gastrointestinal issues." 

The Veteran also supplied a June 2014 letter from Dr. J.  In the letter, Dr. J relates that the Veteran had developed stomach irritation a related to NSAIDs and other treatments of sinus pain.  

Of record is an August 2015 report of surgery, reflecting esophagogastroduodenoscopy with biopsy and colonoscopy.  These procedures resulted in diagnosis of chronic gastroesophageal reflux disease (GERD) and personal history of colon polyps.  

In September 2015, the Veteran underwent a VA examination to address his claim, particularly given the medical opinions noted above.  Based upon an examination of the Veteran and a review of the claims file, the examiner concluded:  

The Veteran has a diagnosis of GERD which is supported by positive response of symptoms to proton pump inhibitors and unremarkable findings in the EGD done by the Veteran's doctor at St. Joe hospital on 8/24/2015 (the Veteran brought a copy of the EGD report to the exam).  Review of the STRs showed no documented complaint, diagnosis, or treatment of GERD.  He was treated with NSAIDS for back pain while in service.  UGI and EGD studies done by the Veteran's doctor did not show evidence of ulcer disease, gastritis, or esophagitis which could be attributable to NSAID treatment.  GERD is mainly caused by incompetence of the lower esophageal sphincter (LES) or hiatal hernia rather than NSAIDS. It is therefore, based on available medical evidence, less likely than not that the Veteran's current GERD is caused by any treatment received by the Veteran in service.

The Veteran's service treatment records disclose no indication of any gastrointestinal disorder.  No otherwise competent evidence relates any such disorder thereto.  Rather, the Veteran contends and some evidence indicates that he has a gastrointestinal disorder related to OTC medications taken for his service-connected low back disability, sinusitis and rhinitis.  See Robinson v. Mansfield, 21 Vet. App. 545, 554 (2008) (Board does err in failing to discuss service connection on a direct basis when neither appellant nor record raises theory).  

The Veteran is not competent to attribute any gastrointestinal disability to the OTC medications taken for his service-connected disabilities.  Such a question is clearly beyond the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The private opinions relating a stomach condition to medications are less probative than the September 2015 VA examiner's opinion.  The VA examiner based his opinion on a full review of the claims file, including the August 2015 surgical report, which notably reflects assessment of GERD based upon objective examination and testing.  The private opinions do not consider the August 2015 operative report reflecting assessment of GERD, which the September 2015 VA examiner utilized to explain that the Veteran's GERD is not consistent with or related to medications taken for the service-connected disabilities.  Rather, the examiner explained that the disability was more likely related to incompetence of the lower esophageal sphincter (LES) or hiatal hernia, and cited research in support of that conclusion.  Because the VA examiner's opinion is based upon a review of the Veteran's entire history, records and objective testing, the Board finds it to be the most probative piece of evidence.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Entitlement to service connection for a stomach disability is denied.  The Board acknowledges the Veteran's belief that his stomach condition is related to medications taken for his service-connected disability.  The Board also acknowledges the private opinions that purport to attribute any stomach condition to these medications.  However, the September 2015 VA examiner's opinion is the most probative piece of evidence, and it indicates that, more likely than not, the Veteran's GERD is related to incompetence of the lower esophageal sphincter or hiatal hernia, as opposed to any medications taken by the Veteran.  Because the Board finds that the September 2015 opinion is the most probative piece of evidence, the preponderance of the evidence is against the claim, and it must, therefore, be denied.  Gilbert, supra.


ORDER

The appeal is dismissed with respect to the claim of entitlement to service connection for residuals of a broken nose.

Entitlement to service connection for a stomach disorder, to include GERD, is denied.


REMAND

The Veteran seeks entitlement to service connection for headaches.  A review of the record discloses complaints of headaches, including associated with sinusitis.  However, during VA examination in September 2015, the examiner assessed migraine headaches, which she distinguished from the sinus condition.  

When the Board remanded the matter, it directed that the Veteran be afforded an examination by an otolaryngologist to ascertain the etiology of his claimed sinusitis, rhinitis and headaches.  In October 2015, he was afforded a VA examination by a Nurse Practitioner (N.P.), which resulted in a negative etiological opinion, with the examiner assessing migraine headaches that were not attributable to sinusitis and rhinitis.  

Unfortunately, the matter must be remanded to ensure compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.  The Board directed that the Veteran be afforded an examination by an otolaryngologist and that the opinion be offered by the same.  The AOJ obtained an opinion and examination from a Nurse Practitioner.  There has not been substantial compliance with the Board's remand and, therefore, it must be remanded.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should then arrange for the Veteran to be examined by an otolaryngologist to ascertain whether or not he has any current headache disability, to include migraine headaches.  The examiner must review the entire record in conjunction with the examination.  Any tests and/or studies deemed necessary must be completed. Based on review of the record and interview/examination of the Veteran, the examiner should provide opinions that respond to the following:

a.  whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's migraine headaches are attributable to service.  Attention is directed to the complaints of headaches in the service treatment records; 

b.  whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's migraine headaches are caused by, or proximately due to, his service-connected sinusitis and rhinitis; or

c.  whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's migraine headaches are aggravated by his service-connected sinusitis and rhinitis.

The examiner must provide the underlying reasons for any opinion expressed.  The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


